CaSe 2216-CV-14192-|\/|AG-EAS ECF NO. 49-1 filed 10/23/18 Page|D.lZSS Page 1 Of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

MICHIGAN IMMIGRANT RIGHTS
CENTER, el al .,

Plaintiffs, Civil Action No. 5 : 1 6-cv- 141 92

V.

U.S. DEPARTMENT OF
HOMELAND
SECURITY, et al. ,

PATRICK A. HOWARD

HON. Mark Goldsmith

United States District Court Judge

)
)
)
)
§
) DECLARATION OF
)
)
)
)
Defendants. )
)

 

I, Patrick A. 'Howard, declare the following to be true and correct:

l. I am a Branch Chief within the Freedom of lnformation Act Division (FOIA
Division) at U.S. Customs and Border Protection (CBP), U.S. Department of Homeland Security
(DHS). I have been a Branch Chief in the FOIA Division since February 8, 2015. In this capacity,
I oversee a staff of Government Information Specialists, the processing of requests for records
submitted to CBP pursuant to FOIA, 5 U.S.C. § 552, the Privacy Act (PA), 5 U.S.C. § 55221, and
other activities conducted pursuant to applicable records access provisions.

2. I am familiar with CBP’s procedures for responding to FOIA requests. I provide
technical and administrative supervision and direction to a group of FOIA specialists in processing
FOIA requests and assist with FOIA/PA litigation matters, and I am personally familiar with the
processing of FOIA/PA responses, including, at times, by directly reviewing for adequacy and
compliance to federal laws and regulations I am familiar with the May 21, 2015, and May 10,

2017, FOIA requests submitted by various affiliates of the Michigan Immigrant Rights Center

CaSe 2216-CV-14192-|\/|AG-EAS ECF NO. 49-1 filed 10/23/18 Page|D.1284 Page 2 Of 6

l (MIRC) to CBP.

3. The statements l make in this declaration are based upon my personal knowledge,
which includes knowledge acquired through information furnished to me in the course of my
official duties and agency files that l personally reviewed in the course of my official duties.

4. l I incorporate by reference the declaration I submitted in this case on September 28,
2018 (ECF No. 46-2).

5. l submit this second declaration in response to the Court’s October l7, 2018, order
for additional information regarding production

6. Over the course of processing, between one and nine individuals have worked on
addressing Plaintiffs’ requests. These individuals have included employees and contractors for the
FOIA Division, employees of U.S. Border Patrol, and employees of CBP’s Office of Chief
Counsel. lt is difficult to estimate the exact number of hours per week each individual devoted to
Plaintiffs’ requests, as the time requirements have varied over time. The Agency must continue to
adjust the deployment of its FOIA response resources to meet competing deadlines The amount
of time spent on Plaintiffs’ requests increases as production deadlines approach-at busiest,
Plaintiffs’ FOIA request has required three full time division contractors, and 6 other employees
who worked part time on Plaintiffs’ request.

7. Although the agency attempts to process FOIA requests on a first-in, first out basis,
production deadlines disrupt this process. Federal district courts overseeing FOIA request
litigation, such as the instant case, have imposed a number of production deadlines on the Agency
that require the Agency to process more recently filed requests ahead of earlier filed requests. For
example, there is currently litigation over the processing of FOIA requests relating to several of

the 2017 Executive Orders (EO), a number of which have been filed by ACLU affiliates, including

CaSe 2216-CV-14192-|\/|AG-EAS ECF NO. 49-1 filed 10/23/18 Page|D.1285 Page 3 Of 6

the ACLU of Michigan. Since January 2017, the Agency has received over 100 FOIA requests
related to these EOs. To my knowledge, more than 90 of those requests are still open and being
processed There are 22 cases involving some of these requests in litigation in district courts across
the country. Due to their significance in ongoing litigation, many of these requests must take
priority over older-filed requests.

8. ACLU affiliates submitted 19 of the FOIA requests regarding one of these
executive orders, EO 13,769. Currently, there are 17 separate federal cases in active litigation
based on these requests. Twelve court orders have emanated from these cases, most of which,
while still requiring a much faster production rate than the agency’s average, have not required
plaintiffs to produce documents at the 3,728 page-per-month rate requested by plaintiffs,
particularly not over an extended period of time. In the Eastem District of Michigan before Judge
Levy, case number 5:17-cv-11149, CBP was ordered on October 26, 2017 to process all specified
documents within 5 months, at a rate of 820 pages per month, and release the first 820 pages by
November 27, 2017. In the District of Oregon, case number 3:17-cv-00575, CBP was ordered on
November 13, 2017 to process 5,200 pages of documents in controversy on or before May 31,
2018, or about 866 pages per month. In the Southern District of Calif`ornia, case number 3217-cv-
00733, CBP was ordered on November 6, 2017 to process 1,000 pages of documents by December
6, 2017, 1,000 more pages each month thereafter, and all documents (approximately 4,300 pages
total) by April 6, 2018. In the Western District of Washington, case number 2:17-cv-00562, CBP
was ordered on October 17, 2017 to process 1,000 pages within 30 days, 1,000 more pages within
60 days, and all remaining documents (approximately 4,100 pages) from specified document
custodians within 90 days.

9. In addition to the EO FOIA requests, the Agency has received 94 requests related

CaSe 2216-CV-14192-l\/|AG-EAS ECF NO. 49-1 filed 10/23/18 Page|D.1286 Page 4 Of 6

to President Trurnp’s plan to build a Border Wall. Thirty-five of those requests are in progress, 19
have documents that have been released or are awaiting redactions, and 40 requests are closed. Of
the requests in progress, five are currently in litigation ln one of those five cases, CBP has agreed
to produce 500 responsive, non-exempt pages per month_ See Center for Biological Diversz'ty v.
U.S. Army Corps of Engineers, l:l`7-cv-01037-EGS (D.D.C.), Dkt. No. 13, 1]4.

10. The EO and Border Wall FOIA request litigation has national implications In
contrast, the instant case represents another category of FOIA litigation that involves complex
requests that are local in scope but to which thousands of potentially responsive, non-exempt
documents are responsive. There are approximately 10-20 other such requests in litigation and
resources must be assigned to respond to court-imposed production deadlines in these cases, which
can result in the processing of more recently filed requests before earlier filed requests

ll. The FOIA Division is also subject to a mandate from the Department of Homeland
Security to reduce the backlog of FOIA requests Based upon my experience, in a typical fiscal
year, approximately 85% of the total volume of FOIA requests will be simple requests and 15%
of the total volume will be complex requests Given the greater number of simple requests, these
are the type that most quickly form a backlog. In order to comply with the mandate, resources
must be pulled from complex requests to address the backlog of simple requests There are
approximately 5900 total requests that are backlogged, the majority of which are simple requests

` The FOIA Division receives approximately 365 new requests each business day. Due to the
volume of simple requests, FOIA Division staff must be dedicated to responding to simple requests
to comply with the mandate.

12. I conducted a search of FOIA Online, which is the Agency’s FOIA request tracking

system, for requests that are as old as, or older than, Plaintiffs’ 2015, request, and found 12 older

CaSe 2216-CV-14192-l\/|AG-EAS ECF NO. 49-1 filed 10/23/18 Page|D.1287 Page 5 Of 6

requests, all of which are complex requests There is at least one FOIA Division employee who is
responsible for tracking these older requests as a special proj ect7 and one FOIA Division employee
assigned to each request. In light of the competing demands on FOIA resources, as detailed above
and in my September 28, 2018, declaration, these older FOIA requests are not handled on a first-
in, first-out basis At this time, given the number of production deadlines the CBP FOIA Division
is required to meet, the individuals responsible for the 12 older requests do not have time to allot
to them because they have been pulled onto reviewing documents related to the litigation described
above or reducing the backlog pursuant to the DHS mandate. -The special project employee spends
approximately 10-15 hours per week addressing the older requests; however this employee is
frequently pulled from the task because of litigation-driven production deadlines The age of these
requests does not control the place they have in the processing line. They do not necessarily take
priority over Plaintiffs’ requests simply because they are older. For all of the reasons discussed
above in paragraphs 7-11, more recently-filed cases frequently move ahead in the line in front of
older cases

13. Three CBP FOIA employees work full time on the EO FOIA litigation; if there is
a lull, they assist with responding to other requests in litigation Three CBP FOIA employees work
full time on the Border Wall FOIA litigation Two CBP FOIA employees are assigned to “other”
litigation as described in paragraph 10. The remaining CBP FOIA employees are assigned
primarily to respond to simple requests and to comply with the DHS mandate.

14. Until now, the production of documents in this case has been relatively
straightforward, because the format of the documents in Category A and B were uniform among
documents: the Categories A and B documents only involved the discrete information fields found

in apprehension logs and in the I-213 and I-44 forms Unlike the Categories A and B documents,

CaSe 2216-CV-14192-l\/|AG-EAS ECF NO. 49-1 filed 10/23/18 Page|D.lZSS Page 6 Of 6

the Category C documents request records describing policies and procedures, which vary widely
in format and content, and must be carefully reviewed to make sure privileged information is
redacted. Not all CBP FOIA employees possess the skills and training to conduct the requisite
review of such documents Out of the employees at the FOIA division, only a handful have such
skills and training, and the majority of these employees are already engaged full-time in responding
to the EO and Border Wall FOIA requests

15. I understand that Plaintiffs have now narrowed their requested documents to only
comprise those documents responsive to their 2017 FOIA request, but their narrowed set of
documents would still require the Agency to produce 3,728 pages per month. Review of
documents that are responsive to complex requests can be completed at an approximate rate of 15
pages per hour, or one page every four minutes, per employee. lt would therefore require
approximately 248 man-hours each month to operate at this rate, which translates to approximately
two full time employees For the reasons described, an order from this court to produce the
documents on plaintiffs’ timeline would necessarily pull the equivalent of two full time individuals

off of other high priority matters, and would affect the agency’s ability meet deadlines in other

CaS€S.

I declare under penalty of perjury that the forgoing is true and correct to the best of my knowledge

Signed this 23rd day of October, 2018.

  

 

Patrick A. Howard
Branch Chief
Freedom of Information Act Division
U.S. Customs and Border Protection
U.S. Department of Homeland Security

